DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on April 18th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Invention I (claims 17-20 and added claims 21-24) in the reply filed on October 3rd, 2022 is acknowledged. Upon election of Invention I, no futher election was made for invention A and B and therefore, the Applicants’ election is incompletely. 
During a telephone conversation with Attorney George L. Howarah on October 19th, 2022 a provisional election was made to further elect Invention A to prosecute claims 1-10 and 21-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non- invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (Pub. No.: US 2006/0267087 A1), hereinafter as Chiu.
Regarding claim 1, Chiu discloses a semiconductor device in Fig. 9, comprising: a multi-silicide structure comprising at least two conformal silicide layers (silicide layers 804 and 814), the multi- silicide structure including: a first conformal silicide layer (bottom silicide 804) on a source/drain (drain 504), a second conformal silicide layer (top silicide 814) on the first conformal silicide layer, and a capping layer (diffusion barrier layers not shown) over the second conformal silicide layer (see [0053] and [0057-0058]); a contact structure (contact 902) on the multi-silicide structure (see [0057]); and a dielectric material (dielectric layer 900) around the contact structure (see [0057]).
Regarding claim 4, Chiu discloses the semiconductor device of claim 1, wherein a total thickness of the at least two conformal silicide layers of the multi-silicide structure is at least approximately 20 angstroms (see [0050]).
Regarding claim 5, Chiu discloses the semiconductor device of claim 1, wherein a thickness of each of the at least two conformal silicide layers of the multi-silicide structure is in a range from approximately 5 angstroms to approximately 10 angstroms (see [0050]).
Regarding claim 6, Chiu discloses the semiconductor device of claim 1, wherein the at least two conformal silicide layers of the multi-silicide structure comprise at least one of nickel silicide, cobalt silicide, titanium silicide, or tantalum silicide (see [0054]).
Regarding claim 21, Chiu discloses a multi-silicide structure in Fig. 9, comprising: a first conformal silicide layer (bottom silicide 804) on a source/drain (drain 504); a second conformal silicide layer (top silicide 814) on the first conformal silicide layer; and a capping layer (diffusion barrier layers not shown) over the second conformal silicide layer (see [0053] and [0057-0058]).
Regarding claim 22, Chiu discloses the multi-silicide structure of claim 21, further comprising a contact structure (metal contacts 902) (see Fig. 9 and [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (Pub. No.: US 2006/0267087 A1), hereinafter as Chiu as applied to claims 1 and 21 above.
Regarding claim 2, Chiu discloses the semiconductor device of claim 1, but fails to disclose wherein a ratio of metal to silicon in the first conformal silicide layer is greater than 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a ratio of metal to silicon in the first conformal silicide layer is greater than 1 because the ratio of metal to silicon can be controlled by annealing process and having such ratio would ensure the lowest contact resistance of the silicide. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 3, Chiu discloses the semiconductor device of claim 1, but fails to disclose wherein a ratio of silicon to metal in the second conformal silicide layer is greater than 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a ratio of silicon to metal in the second conformal silicide layer is greater than 1 because the ratio of silicon to metal can be controlled by annealing process and having such ratio would ensure the lowest contact resistance of the silicide. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 23, Chiu discloses the multi-silicide structure of claim 21, but fails to disclose wherein a ratio of metal to silicon in the first conformal silicide layer is greater than 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a ratio of metal to silicon in the first conformal silicide layer is greater than 1 because the ratio of metal to silicon can be controlled by annealing process and having such ratio would ensure the lowest contact resistance of the silicide. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 24, Chiu discloses the multi-silicide structure of claim 21, but fails to disclose wherein a ratio of silicon to metal in the second conformal silicide layer is greater than 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a ratio of silicon to metal in the second conformal silicide layer is greater than 1 because the ratio of silicon to metal can be controlled by annealing process and having such ratio would ensure the lowest contact resistance of the silicide. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (Pub. No.: US 2006/0267087 A1), hereinafter as Chiu as applied to claim 1 above, and further in view of Kang et al. (Pub. No.: US 2022/0199798), hereinafter as Kang.
Regarding claim 8, Chiu discloses the semiconductor device of claim 1, but fails to disclose wherein the capping layer includes a metal, a metal nitride, a metal oxide, a transparent metal oxide, or a metal compound.
Kang discloses a semiconductor device in Fig. 2A comprising a capping layer (BM layer) includes a metal, a metal nitride or a metal compound (see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the capping layer of Kang (BM layer) for making the capping layer of Chiu because having the capping layer from metal or metal nitride would provide a protection from oxidation and further prevent metal diffusion and migrating into the other regions of the device. 
Regarding claim 10, Chiu discloses the semiconductor device of claim 1, but fails to disclose wherein the semiconductor device is a three-dimensional (3D) gate-all-around (GAA) metal-oxide-semiconductor field- effect transistor (MOSFET).
Kang discloses a semiconductor device is a three-dimensional (3D) gate-all-around (GAA) metal-oxide-semiconductor field- effect transistor (MOSFET) (see Fig. 2A and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chiu to become 3D GAA MOSFET as same as the semiconductor device of Kang because having the modified device would provide highly increase the number of transistors per unit area that would reduce the overall chip size for lowering the manufacturing cost.     
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (Pub. No.: US 2006/0267087 A1), hereinafter as Chiu as applied to claim 1 above, and further in view of LI et al. (Pub. No.: US 2017/0358663), hereinafter as Li.
Regarding claim 9, Chiu discloses the semiconductor device of claim 1, but fails to disclose wherein the dielectric material around the contact structure is doped with an enhancement element associated with sealing the contact structure.
Li discloses a semiconductor device in Fig. 15 comprising wherein the dielectric material (ILD layer 58) is doped with an enhancement element (implanting Ge or Si ions 66) associated with sealing a contact structure (see [0072-0073]).
Modifying dielectric layer 900 of Chiu by implanting Ge or Si ions into the dielectric layer 900 as same as the dielectric material of Li (ILD 58) for disclosing wherein the dielectric material around the contact structure is doped with an enhancement element associated with sealing the contact structure as recited in claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dielectric material of Chiu having doped with an enhancement element as same as the dielectric material of Li because having the modified dielectric layer would improve the film quality including strengthening the film and improving the film density and hardness. 

      Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the at least two conformal silicide layers include a third conformal silicide layer on the second conformal silicide layer and a fourth conformal silicide layer on the third conformal silicide layer, wherein a ratio of metal to silicon in the third conformal silicide layer is greater than 1 and a ratio of silicon to metal in the fourth conformal silicide layer is greater than 1 as recited in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818